[Cite as Raccuia v. Kent State Univ., 2009-Ohio-7101.]

                                                         Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




MICHAEL RACCUIA dba MICHREN COMPANY

        Plaintiff/Counter Defendant

        v.

KENT STATE UNIVERSITY

        Defendant/Counter Plaintiff
        Case No. 2007-06675

Judge Joseph T. Clark

JUDGMENT ENTRY




         {¶ 1} On December 17, 2009, this case was tried to the court on the issue of
liability.   At the close of plaintiff/counter defendant’s, Michael Raccuia dba Michren
Company (Raccuia) case, defendant/counter plaintiff, Kent State University (KSU),
moved for dismissal of Raccuia’s complaint pursuant to Civ.R. 41(B)(2). The court finds
that Raccuia failed to produce sufficient evidence to support his claim and that upon the
facts and the law Raccuia has shown no right to relief. Accordingly, the court GRANTS
KSU’s motion.
         {¶ 2} In addition, KSU presented no evidence to support its counterclaim.
Therefore, the court sua sponte DISMISSES KSU’s counterclaim.
         {¶ 3} Judgment is hereby rendered in favor of KSU on Raccuia’s complaint
pursuant to Civ.R. 41(B)(2), and KSU’s counterclaim is DISMISSED. Court costs are
assessed against Raccuia. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2007-06675                  -2-                JUDGMENT ENTRY

                                    _____________________________________
                                    JOSEPH T. CLARK
                                    Judge

cc:


Kristin S. Boggs                      Michael Raccuia
Scott Branam                          dba Michren Company
William C. Becker                     3772 Mapleleaf Hill
Assistant Attorneys General           Akron, Ohio 44333
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

HTS/cmd
Filed December 23, 2009
To S.C. reporter January 19, 2010